UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 2, 2011 Computer Vision Systems Laboratories Corp (Exact name of registrant as specified in its charter) Florida 00-52818 98-0534701 (State of incorporation) (Commission File Number) (I.R.S. Employer Id) 101 Plaza Real South, Suite 201S, Boca Raton, Florida 33432 (Address of principal executive offices and zip code) All Communications to: Hamilton & Associates Law Group, P.A. Attn: Brenda Lee Hamilton, Attorney 101 Plaza Real Suite 201 S Boca Raton Florida www.SecuritiesLawyer101.com Telephone No.: (561) 416-8956 Facsimile No.: (561) 416-2855 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Computer Vision Systems Laboratories Corp. is referred to herein as “us”, “we” or “our”. ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITY On November 11, 2011, we issued a convertible promissory note in the amount of $220,000 to Josh Gooden.The note accrued interest at the rate of 10% based upon a 365 day year.On December 1, 2011, we issued 2,256,818 shares of our restricted common stock, representingapproximately 11% of our outstanding common shares to Mr. Gooden in satisfaction of all principal and interest due pursuant to the Note. ITEM 5.02 On November 22, 2011, Thomas DiCicco was appointed by our Board of Directors as our Chief Financial Officer to replace David Hostelley our then Chief Financial Officer. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Computer Vision Systems Laboratories Corp Dated:December 2, 2011 By: /s/ Thomas DiCicco Thomas DiCicco, President and Chief Executive Officer 3
